Name: Commission Regulation (EEC) No 3727/81 of 21 December 1981 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 81 Official Journal of the European Communities No L 373/ 19 COMMISSION REGULATION (EEC) No 3727/81 of 21 December 1981 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products presentations of fish and the relevant reference prices ; whereas they should therefore be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 19(6) thereof, Whereas Commission Regulation (EEC) No 1109/71 (3), as last amended by Regulation (EEC) No 275/81 (4), fixed the quality conversion factors for the calculation of entry prices and the different forms of presentations ; Whereas the conversion factors for certain products no longer reflect the exact relationship between the entry prices for the various categories of freshness, sizes and HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1109/71 are hereby replaced by Annexes I and II hereto . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20 , 28 . 1 . 1976, p . 1 . (2) OJ No L 359 , 31 . 12 . 1980, p . 13 . (3) OJ No L 117, 29 . 5 . 1971 , p . 18 . 4) OJ No L 30 , 2 . 2 . 1981 , p . 6 . No L 373/20 Official Journal of the European Communities 29 . 12 . 81 A XNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B ( · ) Extra, A (') B C ) Herrings 1 0 0 1-0000 1-0000 2 0 0 1 -0 625 1-0625 3 0 0 1-7000 1-7000 Sardines 1 0 0 1-3275 2-4268 2 0 0 1-5475 2-4268 3 0 0 1-0000 2-4268 4 0 0 1-5470 2-4268 Redfish 1 0 0 1 0000 1-0000 (Sebastes marinus) 2 0 0 1-0000 1-0000 3 0 0 1-1863 1-1863 4 0 0 3-0056 3-0056 Cod 1 1 0000 1-0583 1-3835 1-7989 2 1 0000 1-0583 1-3835 1-7989 3 1 0583 1-2854 1-7989 2-2517 4 1-3219 1-9150 2-3074 3-2167 5 1-8764 3-2167 3-0948 4-7319 Saithe 1 1-0000 1-0000 1-2857 1-2857 2 1-0000 1-0000 1-2857 1-2857 3 1 0000 1-0000 1-2857 1-2857 4 1-2000 1-6364 2-2500 3-0000 Haddock 1 1 0000 1-1236 1-2854 1 -4971 2 1 0000 1-1236 1-2854 1-4971 3 1-1976 1-3832 1-6967 2-4009 4 1 -2475 1-4754 1 -7432 2-4009 Whiting 1 1-0000 1-0665 1-3323 2-0048 2 1 0000 1-0665 1-3323 2-0048 3 1-0803 1-3196 1 -4840 3-4180 4 1 -4840 2-1495 2-0542 3-4180 Mackerel 1 0 0 1 -0000 1-0000 2 0 0 1-0000 1-1353 3 0 0 1-0000 1-2138 4 0 0 2-1209 2-1209 Anchovies 1 0 0 1-2132 1-8857 2 0 0 1-0000 1-8857 3 0 0 1-2500 1-8857 4 0 0 3-2673 3-2673 Plaice 1 1-0000 1-0588 1-7984 1-7984 2 1-0000 1-0588 1-7984 1-7984 3 1-0588 1-1250 1-7984 1-7984 4 1 -2846 1-3834 1-7984 1-7984 Hake 1 1 -0000 1-0589 1-2860 1-3850 I 2 1 0000 ; 1-0589 1-2860 1-3850 i 3 ! 1-1251 1-2002 1-3850 1-6371 ! 4 I j 1-2860 ! 1-3850 1-6371 1-9986 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 100 /76 . 29 . 12. 81 Official Journal of the European Communities No L 373/21 Size Simply boiled in water A B Shrimps of the genus Crangon spp 1 2 1-0260 3-3393 1-2123 3-3393 No L 373/22 Official Journal of the European Communities 29 . 12. 81 ANNEX II Products listed in Annex IV (B) to Regulation (EEC) No 100/76 Species Presentation Conversion(actor 1 . Redfish Whole fish : (Sebastes marinus)  With or without head 1 00  Minces blocks 0-80  Other 0-65 Fillets :  With bones ('Standard") 1-00  Boneless 0-85  Blocks in immediate packing weighing not more than 7 kg 0-75 2. Cod Whole fish :  With or without head 1 00  Minced blocks 0-80  Other 0-65 Fillets :  Industrial blocks , with bones ('Standard') 1 00  Industrial blocks, boneless 0-85  Individual fillets , with skin 0-95  Individual fillets, skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 3 . Saithe Whole fish :  With or without head 1 00  Minced blocks 0-80  Other 0-65 Fillets :  Industrial blocks , with bones ('Standard') 1 00  Industrial blocks , boneless 0-90  Individual fillets, with skin 0-95  Individual fillets, skinless 0-85  Blocks in immediate packing weighing not more than 7 kg 0-80 4. Haddock Whole fish :  With or without head 1 00  Minced blocks 0-80  Other 0-65 Fillets :  Industrial blocks, with bones ('Standard') 1-00  Industrial blocks , boneless 0-80  Individual fillets, with skin 0 ·90  Individual fillets, skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 29 . 12. 81 Official Journal of the European Communities No L 373/23 Species Presentation Conversionfactor 5 . Hake Whole fish :  With or without head 1 00  Minced blocks 0-80  Other 0-65 Fillets :  Industrial blocks, with bones ('Standard*) 1 00  Industrial blocks, boneless 0-85  Individual fillets , with skin 0-95  Individual fillets , skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 6 . Mackerel Whole fish :  With head 1 00  Headless 0-90  Sides 0-65 Fillets 1 00